PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Fraser, Deborah, Dawne
Application No. 15/245,908
Filed: August 24, 2016
Attorney Docket No. PUS21733-CON1
For: Synergistic Postural System

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the provisions of 37 CFR 1.182 filed January 15, 2021, to expedite the processing of the petition under the unintentional provisions of 37 CFR 1.137(a), filed January 15, 2021, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record. However, in accordance with 37 CFR 1.34, the signature of Arlette N. Dinaut appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he is authorized to represent the particular party in whose behalf he acts.

The petition under 37 CFR 1.182, to expedite processing and the $100 processing fee have been accepted. Accordingly, the petition to expedite is GRANTED.

The petition under 37 CFR 1.137(a) is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, July 14, 2020, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained. Accordingly, the application became abandoned on October 15, 2020. A Notice of Abandonment was mailed January 21, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment with drawings, (2) the petition fee of $525, and (3) a proper statement of unintentional delay. 

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply. See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $370 extension of time fee submitted on January 15, 2021 was subsequent to 

This application is being referred to Technology Center Art Unit 3786 for appropriate action in the normal course of business on the reply received January 15, 2021.

Telephone inquiries concerning this decision should be directed to undersigned at (571) 272-1642. All other inquiries concerning the examination or status of this application should be directed to the Technology Center at their customer service line (571) 272-3700.


/APRIL M WISE/Paralegal Specialist, Office of Petitions